                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

ANGELA WHEELER KENNERSON                             CIVIL ACTION NO. 6:18-cv-01344

VERSUS                                               JUDGE JUNEAU

U.S. COMMISSIONER,                                   MAGISTRATE JUDGE HANNA
SOCIAL SECURITY
ADMINISTRATION

                                         JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of any objections, this Court concludes that the Magistrate

Judge’s report and recommendation is correct and adopts the findings and

conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner’s

decision is REVERSED and REMANDED to the Commissioner pursuant to the

fourth sentence of 42 U.S.C. § 405(g).1 More particularly, the Commissioner is

instructed to consider and properly weigh all of the evidence in the record, including

but not limited to Dr. Atkinson’s opinions and the VA’s disability rating, and to




1
        A fourth sentence remand constitutes a final judgment that triggers the filing period for an
EAJA fee application. Shalala v. Schaeffer, 509 U.S. 292 (1993); Freeman v. Shalala, 2 F.3d 552,
553 (5th Cir. 1993).
apply the proper legal standard for evaluating the VA’s disability rating. The

claimant shall be afforded the opportunity to submit updated medical evidence and

to testify at another hearing.

      Signed at Lafayette, Louisiana, this 19th day of August , 2019.




                                      MICHAEL J. JUNEAU
                                      UNITED STATES DISTRICT JUDGE




                                        2
